DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 13, 2022 has been entered.  Claims 1-8, 10, 11 and 13-22 remain pending in the application.  The previous objection to the specification is withdrawn in light of applicant's amendment to the title.  The previous objections to claims 2 is withdrawn in light of applicant's amendment to claim 2.  The previous 35 USC 112 rejections of claims 3 is withdrawn in light of applicant’s amendment to claims 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 12, 13, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication DE1958277 to Schichl in view of U.S. Patent Publication 2016/0268937 to Hidaka.
Schichl teaches a pump assembly comprising:
a drive motor (inside 2) (Fig. 2 paragraph [0034]); and
at least one impeller (6) which is rotatingly driven by the drive motor (inside 2) (Fig. 2; paragraph [0034]), and
wherein the drive motor (in 2 and having shaft 3), in addition to being coupled to at least one impeller (6), is coupled to at least one further movable component (7) via a releasable coupling (13-15), wherein the at least one further movable component (7) comprises  a valve element part of a mixing valve and/or switch-over valve, and the valve element (7) is configured and arranged such that the valve element (7) is rotatingly movable between at least two switching positions (“the various desired rotational positions”); a rotation axis of the valve element (7) is arranged aligned to a rotation axis of the drive motor (in 2 and having shaft 3, which is aligned with the rotation axis of the motor), and wherein the pump assembly is configured as a circulation pump assembly (Figures 2 and 3; paragraphs [0001] and [0027]-[0029]), and
wherein the valve element (7) comprises a longitudinal axis, the releaseable coupling (13-15) being opposite the valve element (7) in an axial direction with respect to the longitudinal axis (Fig. 2; paragraphs [0034]-[0036]).
Schichl is silent as to the details of the drive motor.  Hidaka teaches a pump comprising:
an electrical drive motor (4) (Fig. 1 paragraph [0037]); 
at least one impeller (80) which is rotatingly driven by the electrical drive motor (4) (Fig. 1 paragraph [0037]); and
a rotor (50) in the drive motor (4) driving an impeller (80) (Fig. 1; paragraphs [0037] and [0038]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Schichl with the electric drive motor taught by Hidaka in order to use a motor that has a readily available power source (electricity) and since it has been held that a simple substitution of one known element, the motor of Hidaka, for another, the generic drive of Schichl, to obtain predictable results, driving the impeller, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Schichl is silent as to the how the drive motor is operated.  Hidaka teaches a pump wherein:
a control device (90) which activates the drive motor (4) (Fig. 1; paragraph [0061]), wherein the control device (90) is configured to selectively activate the drive motor (4) in at least one first operating mode (after time t7, section VI) or in a second operating mode (at times t1-t6, sections II-IV), wherein in the first operating mode (after time t7, section VI), the drive motor (4) is activated by the control device (90) such that a rotor (50) of the drive motor (4) continuously rotates for producing a flow and a pressure at the impeller (80) (because the motor is operated with a current “under the control”, the impeller must be producing a flow and pressure), and in the second operating mode (at times t1-t6, sections II-IV), the drive motor (4) is controlled by the control device (90) such that the rotor (50) of the drive motor (4) is moved further stepwise (at time t4) in at least one selected angular step for reaching a certain angular position (the “drive start position”) (Fig. 11; paragraphs [0036]-[0039], [0074], [0077] and [0136]); furthermore, since the control device is capable of performing the claimed operating mode, it is therefore configured to also),
wherein the control device (90) is configured such that in the second operating mode (at times t1-t6, sections II-IV), the drive motor (4) is controlled by the control device (90) with an open-loop (at time t4, the current is changed from I2 to I3 without any dependence on feedback which is open-loop control) (paragraph [0149]),
wherein the control device (90) comprises a frequency converter (Figures 1 and 4; paragraphs [0061]-[0067], wherein it is disclosed that an inverter drive is used to provide a variable frequency drive to the motor and a variable frequency drive is a type of frequency converter),
wherein the control device (90) is configured such that a number and/or a size of the individual angular steps, in which the rotor (50) is moved in the second operating mode (at times t1-t6, sections II-IV), is selectable (paragraph [0149], wherein even though Hidaka is silent as to the details of the disclosed stepwise control, a number and size of the individual angular steps disclosed must be either set by the initial design of the control device, or selectable by a user if the control device is so designed to accept and use such an input, but either way the number and size of the individual angular steps is therefore selectable), and
wherein the control device (90) is configured such that the control device (90) activates the drive motor (4) in a manner such that a drive motor rotation direction (in the second operating mode (at times t1-t6, sections II-IV) is opposite to a drive motor rotation direction in the first operating mode (after time t7, section VI) (paragraph [0081], wherein it is disclosed that the rotation direction is alternated between each successive use of the second operating mode and therefore every other time the motor is started the claimed opposite rotation directions for the first and second operating modes will be used).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Schichl with the drive motor control taught by Hidaka in order to use provide control for the drive motor and since it has been held that a simple substitution of one known element, the motor control device of Hidaka, for another, the undisclsoed drive of Schichl, to obtain predictable results, controllably driving the impeller, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Hidaka is silent as to the speeds resulting from the various currents applied and speeds resulting during the various operating modes taught.  However, Hidaka teaches that the current supplied to the motor during the various operating modes results in a speed (paragraph [0129]) and that the resulting speed must be above a certain threshold in order to detect the induced voltage, but below a certain speed so as to minimize the risk of damaged caused by collision stress when the shaft collides with the impeller (paragraphs [0129] and [0130]-[0134]).  Accordingly, the angular speed of the drive motor during the various operating modes is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the control device configured such that the drive motor rotates at higher angular speed in the first operating mode than in the second operating mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication DE1958277 to Schichl in view of U. S. Patent Publication 2016/0268937 to Hidaka and U. S. Patent Publication 2005/0008496 to Tsubouchi.
Schichl and Hidaka teach all the limitations of claim 1, as detailed above, but Schichl is silent as to how the drive motor is controlled and Hidaka further teaches that the control device (90) is configured such that in the first operating mode (after time t7, section VI), the drive motor (4) speed is “driven under the control” (Fig. 11; paragraph [0136]), but is silent as to the details of “the control”.  Tsubouchi teaches a pump assembly wherein:
a control device (6) is configured such that in an operating mode, a drive motor (34) speed is adjustable by closed-loop control (paragraphs [0022]-[0024], wherein it is disclosed that during the operation, sensors used to determine if a failure has occurred at which time the control device changes the speed of the motor).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Schichl with the closed-loop control taught by Tsubouchi in order to prevent operation when a failure has occurred, thereby limiting any damage which results from such a failure.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over   German Patent Publication DE1958277 to Schichl in view of U. S. Patent Publication 2016/0268937 to Hidaka and U. S. Patent 4,262,786 to Taylor.
Schichl and Hidaka teach all the limitations of claim 1, as detailed above, but Schichl is silent as to how the drive motor is controlled in cooperation with the coupling and Hidaka does not teach a coupling.  Taylor teaches a pump assembly wherein:
a releasable coupling (30) is rotation-direction dependently releasable such that in a first rotation direction the releasable coupling is engaged and in the opposite second rotation direction the releasable coupling is released, and the releasable coupling (30) is formed at a face end of a motor shaft (28) of the motor (14) and has a saw-tooth profile (the inner periphery of 32 is saw toothed) (Figures 1-4; col. 2 lines 24-26 and col. 2 line 67 - coil. 3 line 25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump apparatus taught by Schichl with the at least one further movable component and releasable coupling taught by Taylor in order to use a coupling that does not require power (Schichl uses an electromagnet requiring power).
Allowable Subject Matter
Claims 14-16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 14-16, the prior art does not teach a pump assembly comprising all the limitations of claims 1 and 14, but more specifically wherein the valve element is arranged in the pump assembly such that the valve element comprises a pressure surface, upon which a pressure prevailing at the outlet side of the at least one impeller acts, and the valve element is movably mounted in a direction transverse to the pressure surface between a bearing position, in which the valve element bears on at least one contact surface, and a released position, in which the valve element is released or distanced to the contact surface, wherein a restoring element is provided, said restoring element producing a restoring force which is directed oppositely to the pressing force which is produced by the pressure on the pressure surface.
With respect to claims 19-21, the prior art does not teach a pump assembly comprising all the limitations of claims 18 and 19, but more specifically wherein the valve element is arranged in the pump assembly such that the valve element comprises a pressure surface, upon which a pressure prevailing at the outlet side of the at least one impeller acts, and the valve element is movably mounted in a direction transverse to the pressure surface between a bearing position, in which the valve element bears on at least one contact surface, and a released position, in which the valve element is released or distanced to the contact surface, wherein a restoring element is provided, said restoring element producing a restoring force which is directed oppositely to the pressing force which is produced by the pressure on the pressure surface.
Response to Arguments
Applicant's arguments filed on May 13, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues Hidaka does not teach “a higher angular speed in a first operating mode than in the second operating mode”, or “a drive motor activated by the control device at a frequency < 10 Hertz and/or the motor current corresponds to twice to fourfold a rated amperage, for which the drive motor is designed”.  Remarks 10-11.  However, the Examiner has not suggested that Hidaka alone teaches these limitations.  As detailed above, Hidaka teaches that the frequency of the drive motor during the various operating modes is a result effective variable.  Accordingly, operation at a higher angular speed in the first operating mode than the second, and the activation of the drive motor by the control device at a frequency < 10 Hertz, are obvious in light of the holdings in In re Aller and In re Boesch, as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746